Citation Nr: 1010093	
Decision Date: 03/17/10    Archive Date: 03/24/10

DOCKET NO.  07-26 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUES

1.  Propriety of the reduction in disability for service-
connected post diskectomy, herniated nucleus pulposus, L4-L5 
from 40 to 20 percent.

2.  Propriety of the reduction in disability for service-
connected post degenerative disc disease of the cervical 
spine from 30 to 20 percent.

3.  Propriety of the reduction in disability for service-
connected peripheral radiculopathy of the left upper 
extremity from 20 to 10 percent.

4.  Entitlement to a rating in excess of 20 percent for post 
diskectomy, herniated nucleus pulposus, L4-L5.

5.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease of the cervical spine.

6.  Entitlement to a rating in excess of 10 percent for 
peripheral radiculopathy of the left upper extremity.

7.  Entitlement to a total rating for compensation purposes 
based on unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from October 1979 to May 
1986.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from March 2006 and September 2008 rating 
decisions by the Nashville RO.  In January 2010, the Veteran 
testified at a Travel Board hearing before the undersigned; a 
transcript of this hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.



REMAND

At the January 2010 hearing, the Veteran testified that there 
were recent treatment records at the Memphis VA Medical 
Center that were pertinent to his claims and he indicated 
that should be considered.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Consequently, the VA treatment 
records must be secured.

In a December 2008 notice of disagreement, the Veteran 
indicated that he not only disagreed with the reduction of 
the ratings for his cervical spine, lumbar spine, and left 
upper extremity disabilities, but that they should have been 
increased.  Thus, the matter of whether the reduction in 
ratings for his service-connected cervical spine, lumbar 
spine, and left upper extremities was proper must be 
addressed prior to consideration of whether an increased 
rating is warranted.  This aspect of the claim was not 
addressed in the statement of the case.  The Board also notes 
the Veteran made statements to the effect that these 
disabilities have worsened indicate the need for additional 
examinations determine the current level of his disabilities.

The Court has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The Board finds that 
the issues of entitlement to increased ratings for cervical 
spine, lumbar spine, and left upper extremity disabilities 
are inextricably intertwined with the TDIU issue that is also 
on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will obtain all treatment 
records for the Veteran's cervical spine, 
lumbar spine, and left upper extremity 
disabilities from the Memphis VA Medical 
Center since May 2009.  All records 
obtained must be associated with the 
claims file.

2.  The RO/AMC will schedule a 
comprehensive VA examination for the 
Veteran to determine the severity of his 
service-connected cervical spine, lumbar 
spine, and left upper extremity 
peripheral radiculopathy disabilities.  

The following considerations will 
govern the examination:

a. The claims file, and a copy of 
this remand, will be reviewed by the 
examiner, who must acknowledge 
receipt and review of these 
materials in any report generated as 
a result of this remand.  

b. All studies deemed necessary 
should be performed.  

c. The examiner must report all 
symptoms associated with the 
Veteran's service-connected cervical 
spine.  

d. The examiner must report all 
symptoms associated with the 
Veteran's service-connected lumbar 
spine disability.

e. The examiner must report all 
symptoms associated with the 
Veteran's service-connected left 
upper extremity peripheral 
radiculopathy.

f. The examiner must also state how 
the Veteran's service-connected 
disabilities (cervical spine, lumbar 
spine, status post hemorrhoidectomy, 
right lower extremity radiculopathy, 
neurological impairment of the left 
lower extremity, and peripheral 
radiculopathy of the left upper 
extremity) affects his ability to 
obtain or maintain substantially 
gainful employment or whether the 
Veteran's service-connected 
disability causes marked 
interference with employment.  A 
complete rationale must be provided 
for all opinions provided.

3.  The RO will advise the Veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable. 

4.  Following such development, the RO 
should review and readjudicate the 
claims, to include the propriety of the 
reductions.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes).  If any such action 
does not resolve a claim, the RO shall 
issue the Veteran and his representative 
a supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


